Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/24/2022 has been entered. Claims 1, 6-11, 14-22, 30-33 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/27/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 7, 8, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Patent App. Pub. 2012/0179102 to Blanchard. 
Regarding Claim 1, Blanchard teaches a removable catheter cap (Fig. 8A), comprising: 
a cap body (expansion portion 124) configured for being removably connectable to distal tip (distal end of said catheter distal tip (Fig. 10A), and is sized and shaped for blocking passage of said cap body through a lumen (lumen 14) of said catheter extending from said catheter distal tip to proximal end of said catheter (Par. 0020, catheter 12 includes an elongate body extending between a proximal end and a distal end 12B and further defines one or more lumens 14), said cap body is transformable into at least one predefined constituent part (dilating segments 132) that is sized and shaped to freely pass through said catheter lumen (size and shape of expansion portion 124 seen in Fig. 8A and Fig. 9); and 
a cap releasing member (needle 14) configured to extend through said catheter proximal end when the removable catheter cap is connected to said catheter (Par. 0036; a needle14 or other elongate element such as a guidewire is inserted through the dilator lumen 128 distally past the expansion portion 124; Par. 0038, once placement of catheter 12 within the vessel is complete, the needle 40 can be withdrawn from the dilator lumen…the dilator 120 can be readily withdrawn from the catheter 12 via the lumen 14; since dilator 120 is inserted into the catheter from the proximal end of the catheter and the needle 40 is inserted into the proximal end of the catheter and would extend from it), the cap releasing member including a distal end directly connected to the at least one predefined constituent part (Par. 0036, cap releasing member 40 directly contacts the dilating segments, pushing them radially outwards; in this state, the distal end of the needle is directly connected with the at least one predefined constituent part as shown in Fig. 10B), the cap releasing member being selectively manipulatable for disassembling said cap body into at least one constituent part for facilitating withdrawal of said at least one constituent part from said catheter distal tip through said catheter lumen (Par. 0038, selective manipulation of cap releasing member by manual withdrawal of the needle 40 causes the cap body 124 to disassemble; cap body 124 is disassembled into the state shown in Fig. 8A-C, where the at least one constituent parts 132 are in a disassembled state, whereas they are in an assembled state in Fig. 10A-B; in this collapsed state, the dilator can be readily withdrawn from the catheter 12 via the lumen 14).
Regarding Claim 7, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said cap releasing member is selectively manipulatable for facilitating disconnection and release of said cap body from connection to said catheter distal tip (Par. 0037-0038; removal of cap releasing member 40 from the dilator causes the cap body to collapse so that the catheter no longer abuts against the shoulder of dilating segments 132; doing so allows the dilator to be removed from the catheter). 
Regarding Claim 8, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said cap body (124) includes a guidewire opening (dilator lumen 128) sized for passing a guidewire therethrough (Par. 0036; cap releasing member 40 or other elongate element such as a guidewire is inserted through the dilator lumen 128), so as to facilitate passage of said catheter, when connected to the removable catheter cap, over said guidewire in a blood vessel (Par. 0037; cap releasing member 40 cooperates with the distal end of the dilator distal portion 126 and the dilating segments to provide suitable penetration and dilation for advancement of the catheter into the vessel; though a needle is disclosed, it is also disclosed that a guidewire may be inserted to cause radial expansion of the dilating segments and a guidewire would fully be capable of facilitating passage of the catheter, as is known in the art). 
Regarding Claim 10, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said cap body (124) include splittable or/and peelable lines or portion (slits 130) that are configured to facilitate said disassembling of said cap body into said at least one predefined constituent part (132) by separating said cap body along said splittable or/and peelable lines or portions (Figs. 8A and 9). 
Regarding Claim 17, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said cap body (124) includes, or is releasably connected to, a first extension (dilator body 122) sized and configured for insertion into said catheter lumen (Fig. 10B). 
Regarding Claim 18, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said first extension (122), when extending into said catheter lumen, is configured to reinforce a distal portion of said catheter (Fig. 10B). 
Regarding Claim 19, Blanchard teaches all of the limitations of claim 1 as discussed above, and Blanchard further teaches wherein said catheter is a split-tip catheter comprising at least a first tip and a second tip, wherein said cap body is configured for releasably adjoining distal end-portions of said at least first and second tips (Par. 0019; catheter assemblies and dilators shown and described…are configured to be modified in size, shape and/or appearance so as to facilitate ease of catheter insertion; Par. 0020; catheter 12…defines one or more lumens 13…the dilators can be used to place catheters and other elongate/tubular devices into a vessel or other internal body portion, including placement of a feeding tube into the digestive tract, a drainage catheter into a body cavity to be drained, etc.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard and further in view of U.S. Patent App. Pub. 2008/0142005 to Schnell. 
Regarding Claim 6, Blanchard teaches all of the limitations of claim 1 as discussed above and further teaches wherein the cap releasing member (40) is extendable across said catheter lumen when the removable catheter cap is connected to said catheter (Fig. 10A-B), but is silent regarding wherein said cap releasing member is integral with an end portion of said predefined constituent part that emerges from said cap body.
Schnell teaches an analogous invention directed to a removable cap comprising a cap body (Fig. 4-6, element 12) for being removably connectable to a distal tip [the cap taught by Schnell is removably connectable to a distal tip of a tracheotomy tube, but is used in an analogous manner to the catheter cap taught by Blanchard which removably connects to a distal catheter tip], and a cap releasing member (element 14; Par. 0044, stem 14 is withdrawn, allowing the cap body to disassemble until the cap is released from the tracheotomy tube 11 and can be withdrawn through the lumen), and Schnell further teaches wherein said cap releasing member is integral with an end portion of said predefined constituent part that emerges from said cap body (Fig. 5; cap releasing member is integral with constituent part 11 which emerges from cap body 12 when constituent part is lengthened as shown from Fig. 4 progressing to Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap releasing member of Blanchard to be integral with an end portion of said predefined constituent part that emerges from said cap body, as taught by Schnell, such that the removable catheter cap cannot under any circumstances snap on the distal end surface of the catheter (Par. 0023 – Schnell also teaches an embodiment in Fig. 2-3 wherein the cap releasing member is not integral which operates similar to the unmodified device of Blanchard; in this embodiment, the cap releasing member and the cap body cannot be withdrawn together; therefore, providing the cap releasing member integrally as in Figs. 4-6 removes the possibility of a snag since there is no member which must be removed prior to removal of the cap). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard. 
Regarding Claim 9, Blanchard teaches all of the limitations of claim 1 as discussed above, and further teaches wherein said cap body (124) comprises a cap vertex (Fig. 8B; 124B) and a cap base (Fig. 8B; 124A), wherein said cap body is configured with a cap cavity that spans between said cap vertex and said cap base (Par. 10B; cavity is present in order for cap releasing member 40 to pass through), but fails to disclose said cap body is configured for housing said catheter distal tip. 
However, Blanchard discloses another embodiment wherein a cap body (distal head 26) is configured for housing said catheter distal tip (Fig. 6). 
Given the teachings of the embodiment of Fig. 6 of Blanchard, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cap body of Blanchard such that it is configured for housing said catheter distal tip, since doing so would effectively prevent rollback or peeling of the catheter distal end (Par. 0032). 
Claim(s) 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard and further in view of U.S. Patent No. 6,110,146 to Berthiaume. 
Regarding Claim 30, Blanchard discloses a method for delivering a catheter (12) in a blood vessel, the method comprising: 
capping a distal tip (distal end of catheter 12B) of the catheter with a removable catheter cap (device seen in Fig. 8A) comprising a cap body (expansion portion 124) having a guidewire opening (lumen 128) sized for passing said guidewire therethrough (Par. 0036; needle 40 or other elongate element such as a guidewire is inserted through the dilator lumen 128); 
passing said guidewire through said guidewire opening, into and across a lumen of the catheter, to a proximal end of the catheter (Par. 0036; needle 40 or other elongate element such as a guidewire is inserted through the dilator lumen 128 distally past the expansion portion 124; Par. 0037, radial expansion of the dilating segments…provides a shadow for the catheter 12 that is slid on the dilator 120…the distal portions of the dilating segments 132 define a shoulder 134 against which the distal end 12B of the catheter 12 can rest); 
pushing the catheter with said removable catheter cap thereon in the blood vessel and over said guidewire until reaching said target location; and 
disassembling said cap body into at least one predefined constituent part (132, disassembled in Figs. 8A-C) that is sized and shaped to pass freely through said catheter lumen (Par. 0038). 
Blanchard fails to discloses inserting a guidewire in the blood vessel and across a target location. 
However, Berthiaume teaches an analogous method in which a guidewire is inserted in the blood vessel and across a target location to advance a catheter to the desired location (Col. 1, lines 15-24). 
Given the teachings of Berthiaume, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of delivering a catheter of Blanchard to insert a guidewire in the blood vessel and across a target location, since doing so would effectively enable the catheter to be guided through a patient’s vasculature to the desired location. 
Regarding Claim 31, the modified method of Blanchard and Berthiaume teaches all of the limitations of claim 30 as discussed above, and Blanchard further teaches wherein said removable catheter cap includes a cap releasing member (needle 40), and wherein said disassembling includes applying a pulling force to said cap releasing member from said catheter proximal end (Par. 0038; the cap releasing member is withdrawn from the dilator lumen 128, which enable the dilating segments to radially collapse; one of ordinary skill in the art would recognized that the cap releasing member 40 being withdrawn is accomplished with a pulling force). 
Regarding Claim 32, the modified method of Blanchard and Berthiaume teaches all of the limitations of claim 31 as discussed above, and Blanchard further teaches wherein said cap releasing member (40) is, or is operatively connected to, an elongated pulling member (Fig. 10B; cap releasing member 40 has a body that is elongate and can be pulled) extendable from said removable catheter cap through said catheter distal tip and to said catheter proximal end (Fig. 10B), wherein said disassembling includes pulling said elongated pulling member (Par. 0038). 
Regarding Claim 33, the modified method of Blanchard and Berthiaume teaches all of the limitations of claim 31 as discussed above, and Blanchard further teaches removing said at least one constituent part from the blood vessel via said catheter lumen (Par. 0038). 
Allowable Subject Matter
Claim 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22 are allowed. 
Response to Arguments
35 U.S.C. 102 and 103
Regarding independent claims 1 and 30, Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite “the cap releasing member including a distal end directly connected to the at least one predefined constituent part, the cap releasing member being selectively manipulatable for disassembling said cap body into said at least one constituent part..” and Applicant has asserted that Blanchard does not teach such limitations.  Examiner respectfully disagrees.  As discussed in the above rejection, the needle of Blanchard is inserted within the removable cap body and directly contacts and dilates the constituent part.  In this state, the needle is directly connected to constituent part due to the direct contact, and places the cap body in its assembled state.  Furthermore, removal of the cap releasing member disassembles the cap body into the at least one constituent part by placing it in its disassembled state whereby it can pass through the catheter lumen. 
Applicant has amended independent claim 30 to recite “dissembling said cap body into at least one predefined constituent part”. As discussed above, Blanchard teaches dissembling said cap body into at least one predefined constituent part.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,026,669 to Castelli teaches a removable catheter cap where the cap is sized and shaped for blocking passage of said cap body through a lumen of said catheter, said cap body transformable to freely pass through said catheter lumen. 
U.S. Patent No. 10,213,578 to Fukuoka teaches a removable catheter cap where the cap is sized and shaped for blocking passage of said cap body through a lumen of said catheter, said cap body transformable to freely pass through said catheter lumen (Figs. 18-20). 
U.S. Patent App. Pub. 2012/0209201 to Bellisario teaches a removable catheter cap comprising a cap body (Fig. 3D, element 300) wherein the cap body is disassembled and separable (Par. 0087; the cap body consists of two mated structures where may be disengaged such that they may be removed in unison through separate lumen). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783